DETAILED ACTION  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 21, 2020 has been entered. Claims 1-20 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed June 19, 2020.
Election/Restrictions
Applicant’s election of Group I and Species B, claims 1-18, in the reply filed on May 19, 2020 is acknowledged. Claims 19-20 in the amendment document fail to present the claim text. Amendments must include the text of all pending and withdrawn claims pursuant to 37 CFR 1.121(c). Claims 19-20 are being interpreted as withdrawn, and therefore, must include the original claim text in the next filing.
Claim Objections
Claims 1, 2, 5, 9, and 13 are objected to because of the following informalities: 
 Claim 1: On line 3, “at least one barrel” should recite “at least one first barrel” to coincide with previous recitations.
Claim 2: On line 2, “the piston” should recite “the first piston” to coincide with previous recitations.
Claim 5: On lines 1-2, “a l first ever” should recite “a first lever”.
Claim 9: On line 1, “at least one fluid inlet valve” should recite “at least one first fluid inlet valve” to coincide with previous recitations.
Claim 13: On lines 1-2, “at least one fluid outlet valve” should recite “at least one first fluid outlet valve” to coincide with previous recitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Prescott (US 2015/0128873) in view of Jakob (US 2015/0119810).
Regarding claim 1, Prescott discloses an applicator (200, Fig 3A) comprising: at least one first barrel (1a, Fig 3A); a first piston (5a, Fig 3A) moveable within the at least one barrel between a variable first position (Para 0092, lines 7) and a second position (Para 0092, line 3-6), wherein, in use, movement 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify barrel 1a of the applicator of Prescott to include the dosage control part, abutment portion, notches, and dosage marks as well as the dosage piston arm 30 and setting projection 10 as taught by Jakob in order to have an applicator barrel that provides a first dosage control part that allows the greatest possible number of dosage volumes to be set in an extremely precise and individually adjustable manner (Para 0004).
Regarding claim 2, the modified invention of Prescott and Jakob discloses the abutment portion (6, Fig 4 –Jakob) is on, or connected to, the piston (5a, Fig 3A –Prescott as modified by Jakob to include the abutment portion 6) (See Fig 4; Para 0061-Jakob).
Regarding claim 3, the modified invention of Prescott and Jakob discloses the first piston (5a, Fig 3A –Prescott as modified by Jakob to include the abutment portion 6) comprises a piston head (“cylindrical head” 9; Para 0092, lines 1-3 -Prescott) and a piston rod (“piston rod” 8; Para 0092, lines 1-3 -Prescott) connected to or integral with the piston head, wherein the piston rod comprises the abutment portion (6, Fig 4 –Jakob) (the abutment portion 6 is connected to the dosage piston arm 30 which is connected to the piston rod 26 of piston 4; See Fig 4; Para 0060 –Jakob).
Regarding claim 4, the modified invention of Prescott and Jakob discloses the first dosage control part (5, Fig 2 -Jakob) is externally accessible and slidable by the user (See Figs 1 and 2 -Jakob).
Regarding claim 5, the modified invention of Prescott and Jakob discloses the first piston (5a, Fig 3A -Prescott) comprises a first lever portion (72a, Fig 3A; not labeled but is the lever mirroring lever 72b 
Regarding claim 6, the modified invention of Prescott and Jakob discloses the first lever portion (not labeled but is the lever mirroring lever 72b and connected to piston 5a, Fig 3A -Prescott) allows the user to move the first piston independently of the piston actuating means (32, Fig 3A -Prescott) (Para 0111 -Prescott).
Regarding claim 7, the modified invention of Prescott and Jakob discloses the first fluid enters the at least one first barrel (1a, Fig 3A -Prescott) at or adjacent a first end (end comprising inlet 14a and pressure limiting means 10a, Fig 3A -Prescott) of the at least one first barrel, and the first fluid exits the at least one first barrel at or adjacent the first end (Para 0093; Para 0089, lines 1-6 -Prescott).
Regarding claim 8, the modified invention of Prescott and Jakob discloses the at least one first fluid inlet valve (12, Fig 2A -Prescott) is adjacent one end of the at least one first barrel (1a, Fig 3A -Prescott), and the at least one first fluid outlet valve (3a, Fig 3A -Prescott) is adjacent the same end of the at least one first barrel (Para 0093; Para 0089, lines 1-6 -Prescott).
Regarding claim 9, the modified invention of Prescott and Jakob discloses the at least one fluid inlet valve (12, Fig 2A –Prescott) and the at least one first fluid outlet valve (3a, Fig 3A –Prescott) are adjacent the first end (end comprising inlet 14a and pressure limiting means 10a, Fig 3A -Prescott).
Regarding claim 10, the modified invention of Prescott and Jakob discloses an outlet (4, Fig 3A -Prescott), wherein the outlet is at a second end of the at least one first barrel, opposite to the first end (See Fig 3A –Prescott).
Regarding claim 11, the modified invention of Prescott and Jakob discloses a second barrel (1b, Fig 3A -Prescott); a second piston (5b, Fig 3A -Prescott) moveable between a first position (Para 0092, lines 7 -Prescott) and a second position (Para 0092, line 3-6 -Prescott) within the second barrel, wherein, in use, movement of the second piston towards the first position can draw a second fluid into the 
Regarding claim 12, the modified invention of Prescott and Jakob discloses at least one second outlet valve (3b, Fig 3A -Prescott) to allow the second fluid to flow out of the second barrel (Para 0089 -Prescott).
Regarding claim 14, the modified invention of Prescott and Jakob discloses all of the elements of the invention as discussed above. The modified invention is silent regarding a second dosage control part to abut a second abutment portion which in turn defines the first position of the second piston. Jakob teaches an applicator (device of Fig 1) comprising: at least one barrel (9, Fig 4); a piston (4, Fig 4) moveable within the at least one barrel between a variable first position and a second position (Para 0044), wherein, in use, movement of the piston towards the first position (“dosage position”) can draw a first fluid into the barrel (Para 0044, lines 12-14), and movement of the piston towards the second position (“initial position”) can force the first fluid out of the barrel (Para 0044, lines 11-12); a dosage control part (5, Fig 4) that abuts an abutment portion (6, Fig 4) which in turn defines the first position of the piston. Modifying barrel 1b of the applicator of Prescott to include the dosage control part, abutment portion, notches, and dosage marks as well as the dosage piston arm 30 and setting projection 10 as taught by Jakob would result in an applicator barrel that provides a dosage system that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify barrel 1b of the applicator of Prescott to include the dosage control part, abutment portion, notches, and dosage marks as well as the dosage piston arm 30 and setting projection 10 as taught by Jakob in order to have an applicator barrel that provides a dosage system that allows the greatest possible number of dosage volumes to be set in an extremely precise and individually adjustable manner (Para 0004).
Regarding claim 15, the modified invention of Prescott and Jakob discloses the second piston (5b, Fig 3A –Prescott as modified by Jakob to include the abutment portion 6) comprises a second piston head (“cylindrical head” 9 -Prescott) and a second piston rod (“push rod” 8 -Prescott) connected to or integral with the second piston head (Para 0092, lines 1-3 -Prescott), wherein the second piston rod comprises the second abutment portion (6, Fig 4 –Jakob) of the second piston (the abutment portion 6 is connected to the dosage piston arm 30 which is connected to the piston rod 26 of piston 4; See Fig 4; Para 0060 –Jakob).
Regarding claim 16, the modified invention of Prescott and Jakob discloses the second dosage control part (5, Fig 4 –Jakob) is slideable along an axis which is substantially parallel to a longitudinal axis of the first (1a, Fig 3A –Prescott) and second barrels (1b, Fig 3A –Prescott) (Para 0045; Para 0059-Jakob).
Regarding claim 17, the modified invention of Prescott and Jakob discloses a lever portion (72b, Fig 3A) which allows the user to move the second piston (5b, Fig 3A) independently of the piston actuating means (32, Fig 3A), and independently of the first piston (5a, Fig 3A) (Para 0111).
Regarding claim 18, the modified invention of Prescott and Jakob discloses the first fluid and the second fluid may be the same or different (Para 0007; See Fig 6A and 10; There are two separate chambers for fluids, but there is nothing preventing the fluids in the chambers from being the same .
Claims 1, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Prescott (US 2015/0128873) in view of Jakob (US 2015/0119810).
Regarding claim 1, Prescott discloses an applicator (200, Fig 3A) comprising: at least one barrel (1a, Fig 3A); a piston (5a, Fig 3A) moveable within the at least one barrel between a variable first position (Para 0092, line 7) and a second position (Para 0092, line 3-6), wherein, in use, movement of the piston towards the first position can draw a first fluid into the barrel (Para 0092, lines 10-11), and movement of the piston towards the second position can force the first fluid out of the barrel (Para 0092, lines 13-14); at least one fluid inlet valve (12, Fig 2A) to allow the fluid to flow into the at least one barrel at least under action of the piston (Para 0093, lines 1-5; Para 0102), and at least one fluid outlet valve (3a and 3b, Fig 3A) to allow the first fluid to flow out of the at least one barrel at least under action of the piston (Para 0089); biasing means (40a, Fig 3A) to bias the piston toward the first position (Para 0102); and piston actuating means (32, Fig 3A) operable to move the piston towards the second position to dispense the first fluid from the applicator (Para 0092, line 3-6). Prescott discloses a dosage control part (71, Fig 3A) wherein a user may set the dosage of the applicator via the dosage control part and deliver a dosage of the first fluid by the piston actuating means (Para 0104), however, he does not explicitly disclose that the dosage control part slides linearly on a longitudinal axis of the at least one barrel, and can lock in any one of a plurality of notches that each correspond to a dosage mark to abut an abutment portion which in turn defines the variable first position of the piston and therefore a dosage of the first fluid. Jakob teaches an applicator (device of Fig 1) comprising: at least one barrel (9, Fig 4); a piston (4, Fig 4) moveable within the at least one barrel between a variable first position and a second position (Para 0044), wherein, in use, movement of the piston towards the first position 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify barrel 1a of the applicator of Prescott to include the dosage control part, abutment portion, notches, and dosage marks as well as the dosage piston arm 30 and setting projection 10 as taught by Jakob in order to have an applicator that provides a dosage system that allows the greatest possible number of dosage volumes to be set in an extremely precise and individually adjustable manner (Para 0004).
Regarding claim 11, the modified invention of Prescott and Jakob discloses a second barrel (1b, Fig 3A -Prescott); a second piston (5b, Fig 3A -Prescott) moveable between a first position (Para 0092, lines 7 -Prescott) and a second position (Para 0092, line 3-6 -Prescott) within the second barrel, wherein, in use, movement of the second piston towards the first position can draw a second fluid into the second barrel (Para 0092, lines 10-11 -Prescott), and movement of the piston towards the second position can forces the second fluid out of the second barrel (Para 0092, lines 13-14 -Prescott); at least one second fluid inlet (not labeled but is the inlet mirroring 14a, Fig 3A -Prescott) to allow the second 
Regarding claim 13, the modified invention of Prescott and Jakob discloses the at least one fluid outlet valve (3a and 3b, Fig 3A) is in fluid communication with the second barrel also (Para 0089 -Prescott).
Response to Arguments
Applicant’s arguments regarding Jakob's limiting member needing to be remove in order to provide its limiting function have been fully considered but is not persuasive. Examiner asserts that the limiting member 5 is not removed and actually has retaining surfaces 40 to prevent removal (Para 0068). As described in Para 0067-0069, the limiting member is placed in a disengaged position to be able to move axially and select the desired dose. Once the dose is selected, the limiting member is moved to an engaged positon to limit the movement of the piston to limit the dose (Para 0071 and 0075). Regardless of the radial movement of the limiting member, the limitation "a first dosage control part that slides linearly on a longitudinal axis of the at least one first barrel , and can lock in any one of a plurality of notches that each correspond to a dosage mark to abut an abutment portion which in turn defines the variable first position of the first piston" is met by Jakob as described in Para 0067, 0069, 0071 and 0075 since there are no negative limitations preventing radial movement of the dosage control part.
Applicant’s arguments regarding a person of ordinary skill having no reason to replace the rotary dial mechanism with a sliding mechanism have been fully considered but is not persuasive. Even though Jakob teaches an ordinary syringe, the ordinary syringe and the claimed invention function using the same principle of operation. A piston is moved back and forth within a barrel to fill and then empty the 
Applicant’s arguments regarding the addition of Jakob's limiting member creating an awkward and bulky configuration have been fully considered but is not persuasive. There are no limitations directed to the exact structure of the applicator that would prohibit the modification of Prescott with Jakob. Additionally, as stated in MPEP 2145 (III), "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art".
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783